Citation Nr: 0617235	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  03-25 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
cervical spine disability.

2.  Entitlement to a rating in excess of 10 percent for 
lumbosacral spine disability.

3.  Entitlement to a rating  in excess of 10 percent for 
residuals of a gunshot wound to the abdomen.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from February 1981 
to November 1992.

These matters come before the Board of Veterans' Affairs 
(Board) on appeal from a May 2003 RO rating decision that 
denied the appellant's claim for an increased (compensable) 
rating for residuals of a right ankle dislocation, and also 
denied claims for a rating in excess of 10 percent, each, for 
cervical strain, for lumbosacral strain, and for residuals of 
a gunshot wound.  The appellant filed a Notice of 
Disagreement (NOD) in July 2003, and the RO issued a 
Statement of the Case (SOC) in August 2003.  The appellant 
filed a substantive appeal via a VA Form 9 (Appeal to the 
Board of Veterans' Appeals) in September 2003.

In September 2004, the Board issued a decision denying a 
compensable disability rating for right ankle dislocation.  
Also in Board remanded to the RO the remaining matters on 
appeal (as set forth on the title page), via the Appeals 
Management Center (AMC), for further development.  After 
accomplishing the requested action, the RO continued the 
denial of each claim (as reflected in the June 2005 
Supplemental SOC (SSOC)), and returned these matters to the 
Board for further appellate consideration.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim issues on appeal has been accomplished.

2.  The appellant's cervical spine disability is 
characterized by slightly limited range of motion  with 
reported continuous pain.  

3.  The appellant's lumbosacral spine disability is 
characterized by slightly limited range of motion with 
reported intermittent pain.  

4.  Although the appellant has been diagnosed with mild 
degenerative disc disease in both the cervical spine and the 
lumbosacral spine, there is no evidence of any associated 
neurological manifestations or incapacitating episodes.  

5.  The  residuals of the appellant's service-connected 
gunshot wound to the abdomen consist of three well-healed 
scars that do not involve the nerves, muscles, or joints and 
cause no limitation of function; the appellant asserts that 
the scars are painful during periods of physical exertion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
cervical spine disability  are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.20, 4.25, 4.71, 4.71a (2002-2005); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (as in effect prior to 
September 26, 2003) and General Rating Formula (as in effect 
since September 26, 2003). 

2.  The criteria for a rating in excess of 10 percent for 
lumbosacral spine disability  are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.20, 4.25, 4.71, 4.71a  (2002-2005); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5295 (as in 
effect prior to September 26, 2003) and General Rating 
Formula, (as in effect since September 26, 2003). 
 
3.  The criteria for a rating in excess of 10 percent for 
residuals of a gunshot wound to the abdomen are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.73, Diagnostic Code 
5319 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the evidence in light of the above, the Board 
finds that all notification and development action needed to 
fairly adjudicate each claim on appeal has been accomplished.

Through the May 2003 July 2003 SOC and the June 2005 SSOC, 
the appellant and his representative were  notified of the 
legal criteria governing his claims, the evidence that had 
been considered in connection with his appeal, and the bases 
for the denial of each claim  After each, they were afforded 
the opportunity to respond.  Hence, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his claim, and he has been 
afforded ample opportunity to submit such information and 
evidence.

The Board also note that, prior to the rating decision on 
appeal, the RO sent the appellant a letter January 2003 
advising him of VA's duty to assist.  After  the September 
2004 remand, the AMC sent VCAA notice letters to the 
appellant in October 2004 and April 2005.  Notifying the  
appellant that VA is required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The AMC identified recently-acquired 
evidence that had been added to the record and asked the 
appellant to identify and provide the necessary releases for 
any medical providers from whom he wished VA to obtain 
evidence for consideration.  Also, the October 2004 letter 
stated "if you have any evidence in your possession that 
pertains to your claim please send it to us."  The Board 
accordingly finds the deficiencies of the pre-decision notice 
letter of January 2003 were effectively cured by the AMC's 
post-decision notice letters of October 2004 and April 2005.  
the Board finds that these letters satisfy the statutory and 
regulatory requirement that VA notify a claimant of what 
evidence, if any, will be obtained by the claimant, and what 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all four 
content of notice requirements have been met in the instant 
appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  However, the Board finds that, in this appeal, 
any delay in issuing section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and re-adjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (rev'd on 
other grounds, Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. 
April 5, 2006)).  In this regard, the Board points out that 
the pre-decision RO notice letter generally cited VA's duty 
to assist, while the post-remand AMC notice letters of 
October 2004 and April 2005 more fully notified the appellant 
what was needed to substantiate the claim, and of the 
respective duties of each party as to obtaining evidence.  
Through these letters, the appellant was afforded further 
opportunities to provide additional information and/or 
evidence in support of each claim before the claims were 
readjudicated in June 2005.  Neither in response to those 
letters nor at any other point during the pendency of this 
appeal has the appellant informed the RO of the existence of 
any evidence that needs to be obtained prior to adjudication 
by the Board.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA's notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

More recently, in Dingess/Hartman v. Nicholson, 19 Vet. 
App.473 (2006), the Court indicated that, in rating cases, a 
claimant must be informed of the rating formula for all 
possible schedule ratings for the applicable rating code.  
This was accomplished in the SOC and SSOCs, which is 
sufficient under Dingess/Hartman.   The Court also stated 
that VA notice must include information regarding the 
effective date that may be assigned, and in this case the 
appellant and his representative have been provided the 
applicable criteria.  See the November 2002 rating decision, 
which explained that the effective date of rating was based 
the date that the claims for service connection were 
received.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with any claim on 
appeal.  Specific to the claims for increase, the RO has 
obtained the appellant's post-discharge VA medical treatment 
records dating from July 2001 to January 2005; the appellant 
has not identified any other medical providers who may have 
relevant records.  The appellant was afforded VA medical 
examinations in April 2003 and May 2005, and the reports of 
those examinations are of record. The appellant was advised 
of his right to a hearing before the RO and/or before the 
Board, but he did not request such a hearing.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any existing, 
pertinent evidence in addition to that identified above, that 
needs to be obtained.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with a decision on each of the claims on appeal.
 
II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating applies.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

A.  Disabilities of the Spine

As addressed in more detail below, the rating criteria for 
diseases of the spine changed effective September 26, 2003.  
As there is no indication that the revised criteria are 
intended to have a retroactive effect, the Board has the duty 
to adjudicate the claims only under the former criteria for 
any period prior to the effective dates of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective dates of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).

The Board notes that the RO has evaluated the cervical spine 
and lumbar spine disabilities under both the former and 
revised applicable criteria (see June 2005 SSOC).  
Accordingly, there is no due process bar to the Board also 
considering these claims in light of the former and revised 
applicable rating criteria. 

Under the former and revised criteria, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher disability 
rating when functional loss due to limited or excessive 
movement, pain, weakness, excessive fatigability, or 
incoordination is demonstrated, to include during flare-ups 
and with repeated use, if those factors are not considered in 
the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2005); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

1.  Cervical Spine

In this case, the RO assigned the 10 percent rating for 
cervical strain pursuant to the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (as in effect prior to 
September 26, 2003), for limitation of motion of the cervical 
spine.  

The rating criteria of former Diagnostic Code 5290 are as 
follows.  A rating of 10 percent may be assigned for a slight 
limitation of motion; a rating of 20 percent may be assigned 
for a moderate limitation of motion, and a rating of 30 
percent may be assigned for a severe limitation of motion.   

The terms "mild," "moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  As a point of reference, the Board notes that for VA 
rating purposes normal range of motion of the cervical spine 
is flexion to 45 degrees, extension to 45 degrees, lateral 
flexion to 45 degrees in each direction, and rotation to 80 
degrees in each direction.  See 38 C.F.R. § 4.71a, Plate V 
(2004 and 2005).

Considering the pertinent evidence in light of the criteria 
of former Diagnostic Code 5290, the Board finds that, prior 
to September 26, 2003, the appellant's cervical spine 
disability was best characterized as "slight" rather than 
"moderate" or "severe."  During a VA medical examination 
in April 2003, the appellant complained of continuous 
cervical pain, but his measured range of motion was near 
normal (forward flexion to 30 degrees, backward extension to 
25 degrees, lateral flexion to 35 degrees bilaterally, and 
lateral rotation to 50 degrees bilaterally), without pain on 
motion and without additional limitation due to pain, 
weakness, fatigue, or lack of endurance.  The musculature of 
the cervical spine was within normal limits and without 
spasm, and there was no evidence of a neurological deficit.  
X-rays indicated the presence of degenerative joint disease 
in the cervical spine but no degenerative disc disease.  The 
results of the VA examination are consistent with 
contemporaneous VA clinical treatment records, which do not 
reflect anything that would warrant any higher rating.

Effective September 26, 2003, disabilities of the spine are 
now rated under a  General Rating Formula for Diseases and 
Injuries of the Spine, with rating criteria, pertinent to the 
cervical spine, as follows.  A rating of 10 percent is 
assigned for forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees.  A rating of 
20 percent is assigned for forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees.  A rating of 30 percent is assigned for forward 
flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical spine.  A rating 
of 40 percent is assigned for unfavorable ankylosis of the 
entire cervical spine.  A rating of 100 percent is assigned 
for unfavorable ankylosis of the entire spine.  These 
criteria are applied with and without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
38 C.F.R. § 4.71a.

Considering the pertinent evidence in light of the criteria 
of the General Rating Formula, the Board finds that, since 
September 26, 2003,  the appellant's cervical spine 
disability has continued to more closely approximate the 
criteria for the current 10 percent rating.  The appellant 
had a VA medical examination of the spine in May 2005 during 
which he complained of constant neck pain, occasionally 
radiating to the left arm, which he described as a 7-8/10 
when severe and 2/10 when better.  The appellant was noted to 
have a transcutaneous electrical nerve stimulation (TENS) 
unit in the neck area.  On examination, his measured cervical 
range of motion was forward flexion to 40 degrees, extension 
to 35 degrees, lateral flexion to 40 degrees bilaterally, and 
rotation to 60 degrees bilaterally, without pain on movement.  
The examiner commented that there was no additional 
limitation of function by pain, fatigue, lack of endurance or 
repetitive use and no objective evidence of painful motion, 
spasm, weakness or tenderness.  Neurological examination and 
motor examination were within normal limits.  X-ray taken in 
conjunction with the examination revealed degenerative disc 
disease and arthritis and encroachment at C5-6 and C6-7.  The 
examiner's diagnosis was mild degenerative disc disease with 
cervical strain and neck pain.  As this report reflects that 
the appellant's forward flexion of the lumbar spine was to 40 
degrees, the appropriate rating under the General Rating 
Formula is 10 percent (10 percent is appropriate for flexion 
between 30 and 40 degrees).

Since the May 2005 VA examiner diagnosed cervical 
degenerative disc disease, the Board has considered whether 
the appellant would benefit from rating his cervical spine 
disability as intervertebral disc syndrome (IVDS).  Under the 
current criteria, IVDS is rated under either the General 
Rating Formula criteria, by combining the separate orthopedic 
and neurological manifestations of disability, or based on 
"incapacitating episodes."  See 38 C.F.R. § 4.71a.  Here, 
however, there is no evidence of any neurological 
manifestations of cervical spine disability and no evidence 
of any "incapacitating episode" (defined as a period of 
acute signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician).  
Hence, the General Rating Formula applies.  

The Board has carefully considered whether a higher rating is 
assignable due to any of the DeLuca factors-limited or 
excessive movement, pain, weakness, excessive fatigability, 
or incoordination.  In this case, however, the veteran's 
limited cervical spine motion is the basis for the current 
rating.  Moreover, while the appellant has subjective 
complaints of pain, such pain is not shown to be so disabling 
as to warrant any higher rating.  In fact, he was still able 
to accomplish the range of motion of the cervical spine, 
noted above, despite such complaints, and both VA medical 
examiners specifically found that there was no additional 
limitation of function due to the DeLuca factors.  

Based on the above analysis, the Board finds that the 
appellant's cervical spine disability is not meet the 
criteria for a rating in excess of 10 percent under either 
the former or revised applicable criteria.  

2.  Lumbosacral Spine

In this case, the RO assigned the 10 percent rating for the 
cervical spine disability under consideration pursuant to the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5292, for 
limitation of motion of the lumbar spine (as in effect prior 
to September 26, 2003).

The rating criteria for former Diagnostic Code 5292 are as 
follows.  A rating of 10 percent may be assigned for a slight 
limitation of motion; a rating of 20 percent may be assigned 
for a moderate limitation of motion, and a rating of 40 
percent may be assigned for a severe limitation of motion.   
As noted above, the terms "slight," "moderate" and 
"severe" are not defined in the rating schedule.

As points of reference, the Board notes that, for VA rating 
purposes, normal range of motion of the thoracolumbar spine 
is flexion to 90 degrees, extension to 30 degrees, lateral 
flexion to 30 degrees in each direction, and rotation to 30 
degrees in each direction.  See 38 C.F.R. § 4.71a, Plate V 
(2004 and 2005).

Considering the pertinent evidence in light of the criteria 
of former Diagnostic Code 5292, the Board finds that the 
evidence reveals only slightly limited motion. On VA 
examination of the spine in April 2003, the appellant 
reported continuous pain in the lower back; however, the 
measured range of motion was normal (forward flexion of 90 
degrees, backward extension to 30 degrees, lateral flexion to 
35 degrees bilaterally, and lateral rotation to 30 degrees 
bilaterally) without pain on motion, and there was no 
evidence of additional limitation of function due to pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  The musculature of the lumbosacral spine was within 
normal limits and without spasm, and there was no evidence of 
neurological deficit.  X-rays showed evidence of both 
degenerative joint disease and degenerative disc disease of 
the lumbosacral spine.  The results of the VA examination are 
consistent with contemporary VA clinical treatment records, 
which includes nothing to demonstrate that the appellant's 
lumbar spine disability more closely approximated at least a 
"moderate" level of disability so as to warrant the 
assignment of a higher rating.  
 
Given the April 2003 diagnosis of degenerative disc disease 
of the lumbosacral spine, the Board has considered whether 
rating the disability under the criteria for IVDS would 
benefit the appellant.  At that time, the disability was 
rated under he would Diagnostic Code 5293 (changed to 
Diagnostic Code 5243 on September 26, 2003).  As of September 
23, 2002, IVDS could be evaluated on either the total 
duration of incapacitating episodes over the past twelve 
months or by combining under § 4.25 separate ratings of its 
chronic orthopedic and neurological manifestations, along 
with evaluations of all other disabilities, whichever results 
in the higher rating.  However, in this case there are no 
documented incapacitating episodes and there is no medical 
evidence of any neurological manifestations.  Accordingly, 
the disability can only be rated as an orthopedic disability, 
as above. 

As indicated above, as of September 26, 2003, disabilities of 
the spine are now rated under a General Rating Formula for 
Diseases and Injuries of the Spine, with rating criteria, 
pertinent to the lumbar spine, as follows.  A rating of 10 
percent is assigned for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion for the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; muscle spasm or guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour.  A 
rating of 20 percent is assigned  for forward motion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A rating of 40 percent is 
assigned  for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A rating of 50 percent is awarded for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
rating of 100 percent is awarded for unfavorable ankylosis of 
the entire spine.  These criteria are applied with and 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a.

Considering the pertinent evidence in light of the criteria 
of the General Rating Formula, the Board finds that, since 
September 26, 2003, the appellant's lumbosacral spine 
disability has continued to more closely approximate the 
criteria for the current 10 percent rating.  On VA 
examination of the spine in May 2005, the appellant  
complained of occasional ("off and on") low backache.  The 
appellant was noted to walk normally, without a limp and 
without assistive devices.  His measured range of motion of 
the thoracolumbar spine was forward flexion to 80 degrees, 
extension to 25 degrees, lateral flexion to 30 degrees 
bilaterally, and rotation to 30 degrees bilaterally, without 
pain on movement.  There was no additional limitation of 
function by pain, fatigue, lack of endurance or repetitive 
use and no objective evidence of painful motion, spasm, 
weakness or tenderness.  Neurological examination and motor 
examination were within normal limits.  X-ray of the 
lumbosacral spine was essentially normal.  The examiner's 
diagnosis was mild degenerative disc disease with lumbosacral 
strain and low back pain.  As the appellant was able to 
accomplish forward flexion was to 80 degrees, the appropriate 
rating under the General Rating Formula is 10 percent.  The 
contemporaneous treatment records include nothing that would 
support any higher rating.

The rating criteria since September 26, 2003, continued the 
"incapacitating episodes" alternative method of rating 
IVDS; however, is no evidence of incapacitating episodes 
associated with lumbar spine disability on or September 26, 
2003.  There also continues to be no evidence of any 
separately ratable neurological manifestations of lumbar 
spine disability.

As with the cervical spine, the Board has carefully 
considered whether a higher rating is assignable due to any 
of the DeLuca factors-limited or excessive movement, pain, 
weakness, excessive fatigability, or incoordination.  In this 
case, however, the veteran's limited lumbar spine motion is 
the basis for the current rating.  Moreover, while the 
appellant has subjective complaints of pain, such pain is not 
shown to be so disabling as to warrant any higher rating.  In 
fact, he was still able to accomplish the range of motion of 
the lumbar spine, noted above, despite such complaints, and 
both VA medical examiners specifically found that there was 
no additional limitation of function due to the DeLuca 
factors.  

Based on the above analysis, the Board finds that the 
appellant's lumbosacral spine disability does not meet the 
criteria for a rating in excess of 10 percent under any 
former or revised applicable rating criteria.  

B..  Residuals of a Gunshot Wound to the Abdomen

In this case, the RO assigned the 10 percent rating for 
residuals of a gunshot wound to the abdomen pursuant to the 
provisions of 38 C.F.R. § 4.73, Diagnostic Code 5319, 
pursuant to which muscle injury to the torso and neck, Muscle 
Group XIX, is evaluated.  The function of this muscle group 
is support and compression of the abdominal wall and lower 
thorax; flexion and lateral motion of the spine; and, 
synergists in strong downward movements of the arm.  The 
specific muscles of the abdominal wall in this group are the 
rectus abdominis, external oblique, internal oblique, 
transversalis, and quadratus lumborum. 

The rating criteria for Diagnostic Code 5319 are as follows.  
A rating of 0 percent (noncompensable) is assigned for a 
slight disability; a rating of 10 percent may be assigned for 
a moderate disability; a rating of 30 percent may be assigned 
for a moderately severe disability, and a rating of 50 
percent may be assigned for a severe disability.  As noted 
above, the terms "slight," "moderate," "moderately 
severe" and "severe" are not defined in the rating 
schedule.

Considering the pertinent evidence in light of the above-
noted criteria,  the Board finds that the appellant's 
disability for residuals of a gunshot wound to the abdomen 
more closely approximate the criteria for the current 10 
percent rating.  

The appellant had a VA scars examination in April 2003.  On 
examination, the entry and exit wound scars were well-healed 
and without tenderness or adherence; disfigurement was 
minimal, and the scars caused no loss of function.  There was 
also a surgical scar, well-healed and without tenderness, 
adherence, or other abnormalities.  The examiner stated that 
there was no loss of function caused by any of these scars, 
and absolutely no muscles were involved in the gunshot wound 
or the resultant exploratory surgery. 

The appellant had a VA muscular examination in May 2005 
during which he reported that he felt pain in the scar area 
on exercising, but that normally the wound caused him no pain 
or discomfort.  On examination, there were three well-healed 
wounds (one entry wound, one exit wound, and one surgical 
scar), all of which were well-healed and without tenderness 
or other abnormality.  There was minimal tissue loss, mostly 
subcutaneous and not involving in-depth muscles.  There was 
no tendon, nerve, bone, or joint damage, and muscle strength 
and function were normal.  The examiner's diagnosis was three 
well-healed scars without disfiguration, with slight 
depression and minimum fibrosis, and no evidence of further 
complications, functional impairment or worsening of his 
clinical condition since the earlier examination in April 
2003.

Based on the aforementioned evidence, the Board finds that 
the residuals of the service-connected gunshot wound to the 
abdomen cannot be characterized as more than slight.  He has 
three well-healed scars that do not involve the nerves, 
muscles, or joints and cause no limitation of function; in 
fact, the only adverse residual reported by the appellant is 
occasional pain on exertion.  As the current 10 percent 
rating is warranted for moderate disability, clearly, no 
higher rating is assignable.  Assignment of the next higher, 
20 percent rating would require characterization as 
"moderately severe; " here, however, the evidence does not 
support such a characterization.  

Accordingly, the Board finds that the appellant's residuals 
of a gunshot wound to the abdomen do not meet the criteria 
for a rating in excess of 10 percent.  

C.  All Disabilities

For all the foregoing reasons, each of the claims for a 
higher rating must be denied.  

In adjudicating each claim,  the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against each claim, 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for cervical spine 
disability is denied.

A rating in excess of 10 percent for lumbosacral spine 
disability is denied.

A rating in excess of 10 percent for residuals of a gunshot 
wound to the abdomen is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


